

Exhibit 10.21


AMENDED AND RESTATED AMERIPRISE FINANCIAL
2008 EMPLOYMENT INCENTIVE EQUITY AWARD PLAN


(Effective November 20, 2018)


1.
Purpose of the Plan



The Plan is intended to promote the interests of the Company and its
stockholders by providing the eligible new employees who are largely responsible
for the management, growth and protection of the business of the Company, with
incentives and rewards to encourage them to begin, and to continue, in the
service of the Company. The Plan is designed to meet this intent by providing
such eligible persons with a proprietary interest in pursuing the long-term
growth, profitability and financial success of the Company.


2.
Definitions



As used in the Plan, the following definitions apply to the terms indicated
below:


2.1    “Ameriprise Financial” means Ameriprise Financial, Inc., a Delaware
corporation and any successor thereto.


2.2    “Award” means an Option, Award of Restricted Stock, Award of Restricted
Stock Units or Other Share-Based Award issued under the Plan.


2.3    “Award Agreement” means any written agreement or other instrument or
document evidencing an Award under the Plan, including through an electronic
medium.


2.4
“Board” means the board of directors of Ameriprise Financial.



2.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations and administrative guidance issued
thereunder.


2.6    “Committee” means the Compensation and Benefits Committee of the Board or
such other committee as the Board shall appoint from time to time to administer
the Plan and to otherwise exercise and perform the authority and functions
assigned to the Committee under the terms of the Plan. The Committee shall
consist of no fewer than two Directors, each of whom is
(a)a “non-employee director” within the meaning of Rule 16b-3 of the Exchange
Act, (b) an “outside director” within the meaning of Section 162(m) of the Code,
and (c) an “independent director” for purpose of the rules and regulations of
the New York Stock Exchange (the “NYSE”) (or such other principal securities
market on which the Shares are traded).


2.7
“Company” means Ameriprise Financial and all of its Subsidiaries, collectively.



2.8
“Director” means a non-employee member of the Board.






--------------------------------------------------------------------------------



Exhibit 10.21





2.9
“Dividend Equivalents” has the meaning set forth in Section 8.7.



2.10    “Employee” means any employee of the Company and any prospective
employee conditioned upon, and effective not earlier than, such person becoming
an employee of the Company.


2.11    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.


2.12    “Fair Market Value” means, with respect to the Shares as of any date,
the per- Share closing price as reported on the NYSE composite tape on such
date, or, if there is no such reported sale price of Shares on the NYSE
composite tape on such date, then the per-Share closing price as reported on the
NYSE composite tape on the last previous day on which sale price was reported on
the NYSE composite tape, or such other value as determined by the Committee in
accordance with applicable law. The Fair Market Value of any property other than
Shares shall be the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.


2.13    “Option” means any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.


2.14    “Other Share-Based Award” means any Award of Shares or other Award that
is valued in whole or in part by reference to, or is otherwise based on, Shares.


2.15    “Participant” means an Employee who is eligible to participate in the
Plan and to whom one or more Awards have been granted pursuant to the Plan and,
following the death of any such Person his successors, heirs, executors and
administrators, as the case may be.


2.16    “Person” means a “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act, including any “group” within the meaning of Section
13(d)(3) under the Exchange Act.


2.17    “Plan” means this Ameriprise Financial 2008 Employment Incentive Equity
Award Plan, as it may be amended from time to time.


2.18    “Related Employment” means the employment or performance of services by
an individual for any Person other than the Company, provided, that (a) such
employment or performance of services is undertaken by the individual at the
request of the Company,
(b)immediately prior to undertaking such employment or performance of services,
the individual was employed by or performing services for the Company or was
engaged in Related Employment as herein defined and (c) such employment or
performance of services is in the best interests of the Company and is
recognized by the Committee, in its discretion, as Related Employment.







--------------------------------------------------------------------------------



Exhibit 10.21


2.19    “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose, including any
restriction on the right to vote such



Share and the right to receive any dividends, which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.


2.20    “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, or to receive any cash Dividend Equivalents with respect to such Awards,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.


2.21
“Securities Act” means the Securities Act of 1933, as amended from time to time.



2.22    “Shares” means the shares of common stock of Ameriprise Financial, $0.01
par value per share, or any other security into which the common stock shall be
changed pursuant to the adjustment provisions of Section 10.


2.23    “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act.


2.24    “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company
acquired by the Company or with which the Company combines.


2.25    “Vesting Period” means the period of time specified by the Committee
during which an Award is subject to vesting restrictions.


3.
Available Shares




3.1
Number of Shares.




(a)    Subject to adjustment as provided in Section 10, a total of 6,000,000
Shares shall be authorized for issuance under the Plan.


(b)
For purposes of counting Shares against the Share reserves under

Section 3.1(a): (i) Awards denominated solely in Shares (such as Options and
Restricted Stock) and other Awards that may be exercised for or convertible into
Shares will be counted against the reserve on the date of grant of the Award
based on the maximum number of Shares underlying the Award; and (ii) Awards
denominated in other than Shares that are not exercisable for or convertible
into Shares will be counted based on the number of Shares issued.


(c)    If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, such Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be





--------------------------------------------------------------------------------



Exhibit 10.21





available for issuance under the Plan. Effective for Awards granted on or after
June 2, 2015, Shares tendered or withheld by the Company to satisfy tax
withholding requirements upon the vesting of Awards other than Options shall
also become available for issuance under the Plan.


(d)    Effective for Awards granted prior to June 2, 2015, in the event that (i)
any Option or other Award granted under the Plan is exercised through the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, or (ii) withholding tax liabilities arising from such
Option or other Award are satisfied by the tendering of Shares (either actually
or by attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall become available for issuance under the Plan.


Effective for Awards granted on or after June 2, 2015, in the event that (i) any
Option is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, (ii) withholding
tax liabilities arising from the exercise of an Option are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company or (iii) any Shares are purchased by the Company with the
proceeds from Option exercises, the Shares so tendered, withheld or repurchased
shall not become available for issuance under the Plan.


3.2    Character of Shares. Any Shares issued under the Plan may consist, in
whole or in part, of either authorized and unissued shares or treasury shares,
or both, at the sole discretion of the Committee.


4.
Administration of the Plan



4.1
Administration. The Plan shall be administered by the Committee.



4.2    Authority. The Committee shall have full power and authority, subject to
the provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (a) select the Employees to whom Awards may from time to time
be granted under the Plan; (b) determine the type or types of Awards, not
inconsistent with the provisions of the Plan, to be granted to each Participant
under the Plan; (c) determine the number of Shares to be covered by each Award
granted under the Plan; (d) determine the terms and conditions, not inconsistent
with the provisions of the Plan, of any Award granted under the Plan; (e)
determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property; (f) determine whether, to what
extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
either automatically or at the election of the Participant; (g) determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended; (h) interpret and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any Award
Agreement; (i) correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect; (j) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (k) determine





--------------------------------------------------------------------------------



Exhibit 10.21


whether any Award (other than an Option) will have Dividend Equivalents; and (l)
make any other determination and take any other action that the Committee deems
necessary or desirable



for administration of the Plan. Without limiting the generality of the
foregoing, the Committee shall determine whether an authorized leave of absence,
or absence in military or government service, shall constitute termination of
employment and whether employment for any Person other than the Company shall
constitute Related Employment for any purposes of the Plan.
Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including any Participant and any Subsidiary.


4.3    Delegation. To the extent not inconsistent with applicable law, including
the rules and regulations of the NYSE (or such other principal securities market
on which the Shares are traded), the Committee may delegate to (a) committee of
one or more directors of the Company any of the authority of the Committee under
the Plan, including the right to grant, cancel or suspend Awards and (b) to the
extent permitted by law, to one or more executive officers or a committee of
executive officers the right to grant Awards to persons who are not executive
officers (within the meaning of Rule 16a-1 under the Exchange Act) of the
Company, subject to such restrictions and limitation as the Committee may
specify.


4.4    Liability. No member of the Committee shall be liable for any action,
omission, or determination relating to the Plan, and Ameriprise Financial shall
indemnify and hold harmless each member of the Committee and each other director
or employee of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan, unless, in either case,
such action, omission or determination was taken or made by such member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.


5.
Eligibility



5.1    Eligible Participants. Any Employee of the Company who becomes an
Employee of the Company in connection with a merger or acquisition shall be
eligible to be selected as a Participant and to receive Awards pursuant to the
Plan.


5.2    Foreign Employees. Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.


6.
Options



6.1    Grant. Options may be granted under the Plan to Participants either alone
or in addition to other Awards granted under the Plan.





--------------------------------------------------------------------------------



Exhibit 10.21




6.2    Exercise Price. Other than in connection with Substitute Awards, the
exercise price per each Share purchasable under any Option shall not be less
than 100 percent of the Fair Market Value of a Share on the date of grant of
such Option.



6.3    Term. The term of each Option shall be fixed by the Committee in its sole
discretion; provided that no Option shall be exercisable after the expiration of
ten years from the date the Option is granted, except in the event of death or
disability.


6.4
Exercise.



(a)    Vested Options granted under the Plan shall be exercised by the
Participant as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased. The notice of exercise shall be in such form, made in such
manner, and in compliance with such other requirements consistent with the
provisions of the Plan as the Committee may prescribe from time to time.


(b)    Unless otherwise provided in an Award Agreement, full payment of such
exercise price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Committee, by authorizing a third party to
sell, on behalf of the Participant, the appropriate number of Shares otherwise
issuable to the Participant upon the exercise of the Option and to remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise, (iv) with the
consent of the Committee, by withholding Shares otherwise issuable in connection
with the exercise of the Option, (v) through any other method specified in an
Award Agreement, or (vi) any combination of any of the foregoing. In no event
may any Option granted under the Plan be exercised for a fraction of a Share. No
adjustment shall be made for cash dividends or other rights for which the record
date is prior to the date of such issuance.


7.
Restricted Stock, Restricted Stock Units and Other Share-Based Awards



7.1    Grant. Awards of Restricted Stock and of Restricted Stock Units and Other
Share-Based Awards may be granted under the Plan to Participants either alone or
in addition to
other Awards granted under the Plan. An Award of Restricted Stock or Restricted
Stock Units or Other Share-Based Awards shall be subject to vesting restrictions
imposed by the Committee covering the Vesting Period. The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company as a condition precedent to the issuance of Restricted
Stock, Restricted Stock Units or Other Share-Based Award.


7.2    Term. Awards of Restricted Stock or Restricted Stock Units or Other
Share- Based Awards granted to a person newly hired shall have a Vesting Period
as determined by the Committee. The Committee may, in its sole discretion waive
the forfeiture period and any other conditions set forth in any Award Agreement
subject to such terms and conditions as the Committee shall deem appropriate.





--------------------------------------------------------------------------------



Exhibit 10.21




7.3    Rights of Holders. Unless otherwise provided in the Award Agreement,
beginning on the date of grant of an Award of Restricted Stock, the Participant
shall become a stockholder of the Company with respect to all Shares subject to
the Award and shall have all of the rights of a stockholder, including the right
to vote such Shares and the right to receive



distributions made with respect to such Shares. A Participant receiving an Award
of Restricted Stock Units or Other Share-Based Award shall not possess voting
rights with respect to such Award. Except as otherwise provided in an Award
Agreement, any Shares or any other property (other than cash) distributed as a
dividend or otherwise with respect to any Award of Restricted Stock or
Restricted Stock Units or Other Share-Based Award as to which the restrictions
have not yet lapsed shall be subject to the same restrictions as such Award of
Restricted Stock or Restricted Stock Units or Other Share-Based Award.


7.4    Payment. Except as may be provided in an Award Agreement, Other Share-
Based Awards may be paid in cash, Shares, other property, or any combination
thereof, in the sole discretion of the Committee. Other Share-Based Awards may
be paid in a lump sum or in installments or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.


8.
Generally Applicable Award Provisions



8.1    Award Agreement. Each Award granted under the Plan shall be evidenced by
an Award Agreement in such form and containing such terms and conditions as the
Committee shall determine which are not inconsistent with the provisions of the
Plan.


8.2    Award Terms May Vary by Participant. The terms of Awards need not be the
same with respect to each Participant.


8.3    No Obligation to Exercise. The grant of an Award to a Participant under
the Plan shall impose no obligation upon such Participant to exercise such
Award.


8.4    No Right to Continued Employment. Nothing contained in the Plan or any
Award shall confer upon any Participant any right with respect to the
continuation of his employment by the Company or interfere in any way with the
right of the Company at any time to terminate such employment or to increase or
decrease the compensation of the Participant from the rate in existence at the
time of the grant of an Award.


8.5    Nontransferability. Awards granted under the Plan may not be sold,
pledged, hypothecated, assigned, margined or otherwise transferred in any manner
other than by will or the laws of descent and distribution, unless and until the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed or have otherwise been waived by the Committee. No
Award or interest or right therein shall be subject to the debts, contracts or
engagements of a Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including





--------------------------------------------------------------------------------



Exhibit 10.21


bankruptcy and divorce), and any attempted disposition thereof shall be null and
void, of no effect, and not binding on the Company in any way.


8.6    Termination of Employment. The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by the Company, whether by reason
of death, disability, voluntary or involuntary



termination of employment, or otherwise. The date of termination of a
Participant’s employment will be determined by the Committee, which
determination will be final.



8.7    Dividend Equivalents. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award (other than an Option) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash, stock or other property dividends, or cash payments in amounts
equivalent to cash, stock or other property dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion. The Committee may provide
that such amounts and Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that
such amounts and Dividend Equivalents are subject to the same vesting or
performance conditions as the underlying Award.


8.8    Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant net of any applicable
federal, state and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option, (c) the delivery of
Shares or cash, (d) the lapse of any restrictions in connection with any Award
or (e) any other event occurring pursuant to the Plan. The Company shall have
the right to withhold from wages or other amounts otherwise payable to such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes. If the Participant shall
fail to make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value), or
by directing the Company to retain Shares (up to the Participant’s minimum
required tax withholding rate or such other rate that will not trigger a
negative accounting impact) otherwise deliverable in connection with the Award.


9.
Change in Control



9.1    For purposes of the Plan and any Award Agreement, “Change in Control”
means the occurrence of any of the following:


(a)    any Person becoming the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act, a “Beneficial Owner”) of 25 percent or
more of the combined voting power of Voting Securities; provided, however that a
Change in Control shall not be deemed to occur by reason of an acquisition of
Voting Securities by the Company or by





--------------------------------------------------------------------------------



Exhibit 10.21


an employee benefit plan (or a trust forming a part thereof) maintained by the
Company; and provided, further that a Change in Control shall not be deemed to
occur solely because any Person becomes the Beneficial Owner of 25 percent or
more of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities deemed to be outstanding, increases the proportional number of shares
Beneficially Owned by such Person, except that a Change in Control shall occur
if a Change in Control would have occurred (but for the operation of this
proviso) as a result of the acquisition of Voting Securities by the Company, and
after such acquisition such Person



becomes the Beneficial Owner of any additional Voting Securities following which
such Person is the Beneficial Owner of 25 percent or more of the outstanding
Voting Securities;


(b)    the individuals who, as of September 30, 2005, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board; provided, however that if the election or
appointment, or nomination for election by Ameriprise Financial’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of the Plan,
thereafter be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Proxy Contest; or


(c)
the consummation of:



(i)    a merger, consolidation, reorganization or similar transaction (any of
the foregoing, a “Business Combination”) with or into Ameriprise Financial or in
which securities of Ameriprise Financial are issued, unless such Business
Combination is a Non- Control Transaction;


(ii)
a complete liquidation or dissolution of the Company; or



(iii)    the sale or other disposition of all or substantially all of the assets
of the Company (on a consolidated basis) to any Person other than the Company or
an employee benefit plan (or a trust forming a part thereof) maintained by the
Company or by a Person which, immediately thereafter, will have all its voting
securities owned by the holders of the Voting Securities immediately prior
thereto, in substantially the same proportions.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change in Control would cause any tax to become due under
Section 409A of the Code.


9.2    “Non-Control Transaction” means a Business Combination involving
Ameriprise Financial where:


(a)    the holders of Voting Securities immediately before such Business
Combination own, directly or indirectly immediately following such Business
Combination more





--------------------------------------------------------------------------------



Exhibit 10.21


than fifty percent of the combined voting power of the outstanding voting
securities of the parent corporation resulting from, or issuing its voting
securities as part of, such Business Combination (the “Surviving Corporation”)
in substantially the same proportion as their ownership of the Voting Securities
immediately before such Business Combination by reason of their prior ownership
of Voting Securities;


(b)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Business Combination
constitute a majority of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially owning a majority of the voting
securities of the Surviving Corporation; and



(c)    no Person other than the Company or any employee benefit plan (or any
trust forming a part thereof) maintained immediately prior to such Business
Combination by the Company, is a Beneficial Owner of 25 percent or more of the
combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such Business Combination.


9.3    “Voting Securities” means, at any time, Ameriprise Financial’s then
outstanding voting securities.


9.4    Change in Control. The Committee may determine and set forth in each
Award Agreement the effect of a Change in Control on such Award.



10.
Anti-Dilution Adjustments



In the event of any change in the outstanding Shares by reason of any stock
split, stock dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, a sale by Ameriprise Financial of all or part of its assets,
any distribution to stockholders other than a normal cash dividend, or other
extraordinary or unusual event, the Committee shall make such adjustment in: (a)
the class and aggregate number of shares that may be delivered under the Plan as
described in
Section 3.1(a); (b) the class, number and exercise price of outstanding Options;
and (c) the class and number of shares subject to any other Awards granted under
the Plan (provided that the number of shares of any class subject to Awards
shall always be a whole number), as may be determined to be appropriate by the
Committee, and such adjustments shall be final, conclusive and binding for all
purposes of the Plan. With respect to Awards subject to Section 409A of the
Code, any adjustments or substitutions under this Section 10 shall conform to
the requirements of Section 409A of the Code.



11.
Amendment and Termination




11.1    Board Authority to Amend or Terminate the Plan. The Board or its
delegate may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable; provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act.
Nothing in the Plan shall limit the right of the Company to pay compensation of
any kind outside the terms of the Plan.







--------------------------------------------------------------------------------



Exhibit 10.21


11.2    Effect of Amendment or Termination on Outstanding Awards. Except as
expressly provided in the Plan, no action under Section 11.1 may, without the
consent of a Participant, reduce the Participant’s rights under any previously
granted and outstanding Award under the Plan.


11.3    Savings Clause. No provision of this Section 11 shall be given effect to
the extent that such provision would cause any tax to become due under Section
409A of the Code.


12.
Miscellaneous



12.1    No Right to Awards. No person shall have any claim or right to receive
an Award under the Plan. The Committee’s granting of an Award to a Participant
at any time shall neither



require the Committee to grant an Award to such Participant or any other
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.


12.2    Rights as a Stockholder. Unless the Committee determines otherwise, a
Participant shall not have any rights as a stockholder with respect to Shares
covered by an Award until the date the Participant becomes the holder of record
with respect to such Shares. No adjustment will be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 8.7.


12.3    Unfunded Plan. Unless otherwise determined by the Committee, the Plan
shall be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish any fiduciary relationship
between the Company and any Participant or other person. To the extent any
Participant holds any rights by virtue of an Award granted under the Plan, such
rights shall constitute general unsecured liabilities of the Company and shall
not confer upon any Participant or any other person or entity any right, title,
or interest in any assets of the Company.


12.4    Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee. Any provision of this
Plan that would cause the grant of an Award or the payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.


12.5    Expenses and Receipts. The expenses of the Plan shall be paid by
Ameriprise Financial. Any proceeds received by Ameriprise Financial in
connection with any Award will be used for general corporate purposes.







--------------------------------------------------------------------------------



Exhibit 10.21


12.6    Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


12.7    Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and
(b) not affect any other provision of the Plan or part thereof, each of which
shall remain in full force and effect. If the making of any payment or the
provision of any other benefit required under the Plan shall be held unlawful or
otherwise invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any



payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.


12.8    Governing Law. The Plan and the rights of all persons under the Plan
shall be construed and administered in accordance with the laws of the State of
New York, without regard to its conflict of law principles.


12.9    Effective Date and Term of Plan. The Plan was adopted by the Board on
November 20, 2008. The Plan is amended and restated effective November 20, 2018.
No grants of Awards may be made under the Plan after November 19, 2028.


*    *    *    *    *





